:30-5:00Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-9, drawn to an autonomous surface cleaning apparatus, classified in A47L2201/00, 024.
Group II. Claims 10-20, drawn to a method of cleaning a floor, classified in B08B1/00. 
The inventions are independent or distinct, each from the other because:
The inventions of Groups I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as, cleaning a driveway, or by not requiring the first closed container to be deposited exterior to the apparatus. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The searches for the method and the apparatus claims would be very different.  The search for the method claims would require a narrower, text-based search through a more limited number of subclasses, while the search for the apparatus claims would require a broader, more visual search through many classes/subclasses. Performing these two individualized searches would be overly burdensome on the examiner. Furthermore, the search for the apparatus will not necessarily yield relevant art for the method; and the prior art applicable to the apparatus will not be necessarily relevant for the method.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Additionally, should Applicant elect the apparatus of Group I, claims 1-9, the following election of disclosed species is required:
Embodiments regarding the structure of the depositing member (which relates to the structure of the dirt transfer mechanism described earlier in the specification, as stated on page 78, paragraph 00405): 
Species 1, (Figures 10-14) the depositing member is a mechanical dirt transfer mechanism (such as a sweeping portion or rack and pinion)
Species 2, (Figures 17-20) the depositing member is a pneumatic dirt transfer mechanism 
Claims 1-9 are generic to the above species. 

	
Further, should Applicant elect Species 1 (the mechanical dirt transfer mechanism), the following election of sub-species is required:
		Sub-Species A, (Figures 10-12) uses an automatic electrical activation mechanism
		Sub-Species B, (Figures 12A-12C) uses a user-actuated electro-mechanical activation mechanism
		Sub-Species C, (Figures 13A-13C) uses a mechanical activation mechanism
		Sub-Species D, (Figures 14A-14B) uses a hydraulic or pneumatic activation mechanism
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species (Species 1-2) are not obvious variants of each other based on the current record. Species 1 requires a mechanical dirt transfer mechanism such as a sweeping portion or rack and pinion structure to push container out. Species 2 requires a pneumatic dirt transfer mechanism to blow air through part or all of robot to move container out of the autonomous surface cleaning apparatus. In addition, these species are not obvious variants of each other based on the current record.
The sub-species are independent or distinct because as disclosed the different sub-species have mutually exclusive characteristics. In addition, these sub-species (Sub-Species A-D) are not obvious variants of each other based on the current record. Each requires an independent and distinct actuation mechanism to move the mechanical transfer member. Sub-Species A moves the transfer member using a rack and pinion system driven by an electric motor. Sub-Species B uses a user-actuated mechanism comprising a foot pedal which is drivingly connected to an engagement member that further moves a physical switch to issue a signal (e.g. sensor system) whereas, Sub-Species C only requires a mechanical activation mechanism comprising a foot pedal directly connected to the mechanical transfer member (e.g. mechanical arm) to actuate its movement. Sub-Species D uses a hydraulic or pneumatic activation mechanism comprising a container which comprises a fluid (e.g. compressed gas) that drives the mechanical transfer member once the robotic vacuum cleaner is docked at the docking station. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, as described above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not like be applicable to another species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-4p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/             Examiner, Art Unit 3723                                                                                                                                                                                           
/BRIAN D KELLER/             Primary Examiner, Art Unit 3723